Lcdegigg, C. J.,
dissenting. The plaintiffs sue for a tract of land, and produce as the muniment of their title a notarial act of sale, perfect in form. The defendant denies that a real contract of sale was made, and that it was never intended to divest the title of defendant by said act of sale. And my learned brothers assuming this to be true, hold that there was no sale for the want of consent. I say with due respect that they assume that the parties did not intend a sale, for, in my judgment, the record flatly contradicts the statement. In the notarial act of sale it is recited “that for and on the terms and conditions hereinafter set forth and expressed, he (A. P. Morris) does by these presents grant, bargain, sell, convey and assign, set over and deliver, with full warrantee, * * * unto II. Ware & Son * * * the following described property,” etc. The deed further recites that “said vendor declares that he is married, and that his wife is absent from the city of New Orleans j nevertheless he hereby binds and obligates himself to furnish the formal and ■ legal renunciation of all her rights of dower in and to the herein conveyed property, within thirty days from the execution of these presents,” etc. The act of renunciation was in due time passed, in which she renounced all rights to the property “conveyed.”
In the counter letter it is recited that “as security for the payment of a draft for $2000,” he “has given to said Ware & Son a deed of certain land by act passed before E. G. Wells, notary public for the city of New Orleans. Now, this private agreement is made between the parties of the first and second part, viz: The said parties of'the second part are to accept the said draft of $2030, and are also to discount the same or procure it to be discounted, for which they are to be allowed and are allowed to receive a commission of five per centum and interest at the rate of eight per centum, and are to place the net proceeds of said draft to the credit of said Morris, on their books subject to his order, and on the payment of said draft by said party of the first part, with interest after maturity at the rate of eight per cent. *672per annum, and the fulfillment of the obligations hereinafter entered into by the party of the first part, then the parties of the second part are to reconvey to the said A. P. Morris the land so sold by him to said parties of the second part, without further payment by the party of the first part, except the payment of the expenses of drawing the necessary papers,” etc.
This language, to me, is as unambiguous as it is possible to make it. A. P. Morris sells the land for the price stipulated; it is immaterial whether that was the $2000 stipulated in the notarial act, or only the net proceeds of the draft accepted by Ware. & Son and discounted, as stipulated in the counter letter, and the said vendor reserved to himself the right to redeem the property on the terms stipulated in the counter letter. Whether these obligations assumed by the vendor in the counter letter should be discharged or not, depended upon the choice of the vendor. They depended upon a potestative condition only, and Ware & Son could not have enforced them against the will of A. P. Morris. This was the contract made by the parties; it was the law unto themselves, and this court has not the right, though it has the power, to make a now contract for them. C. C. 1945. But if there be any ambiguity in the- contract, construing the public and private acts together, the deed must bo construed against the defendant, because it is only as a sale that the contract of the parties can have any legal effect.
“When a clause is susceptible of two interpretations, it must be understood in that in which it may have some effect, rather than in a sense which would render it nug ,tory.” C. C. 1951.
If it was not a sale it afforded no security to Ware & Son for the acceptance or advance of $2000.
It is nota mortgage, very surely, which is “a right granted toa creditor over property of the debtor for the security of his debt, and gives him the power of having the property seized and sold in default of payment. C. C. 3278, 3279, 3280. It is equally certain that it is not an antichresis, which is a pledge of real property. C. C. 3133, 3134, 3135.
The defendant’s counsel call it an hypothecary right. I know of no such right except it flows from a mortgage, or, perhaps, the antichresis. But article 1956 of the Civil Code informs us that “when the intent of the parties is doubtful, the construction put upon it by the manner in which it has been executed by both, or by one with the express or implied assent of the other, furnishes a rule for its interpretation.”
The record shows that the defendant did not pay the draft, nor did he ship his cotton as stipulated in the counter letter. But that he went into bankruptcy, and in that proceeding he admitted judicially and under oath that he did not own the property in question by not placing this property on the schedule of his property surrendered, and *673during the progress of the trial of the present suit he admitted that lie had not surrendered this property in hankiuptey, “because he had previously disposed of it to the plaintiffs.” Can there be a doubt after this that it was the intention of the vendor to sell and of the purchaser to buy the property? To do so we must suppose that the defendant perjured himself, when he gave in under oath a list of his property to the register in bankruptcy, and that he falsified the truth when he admitted that he had previously disposed of the property to the plaintiffs. It is the part of charity to believe his statements were true, and especially when the acts in question themselves corroborate his statements.
It is asked, why did Morris draw his draft for $2030, and agree to pay five per cent, per annum interest thereon, if the contract were a ■sale ? The answer is obvious. Because he reserved the right to himself to redeem the property, and in that event he was to pay the draft with interest and commissions and perform the other obligations assumed in the counter letter. Because the bargain was a hard one for defendants, is no reason for us, in this suit, to abrogate it. There is no question of lesion or usury in this case, nor is there any question of the sanity of the defendant. The question is simply do the two acts already referred to constitute a sale or not? I have no doubt of it, and I know of no law which would authorize this court to annul it •except for lesion, if that were proved, and proper pleadings and parties had been made for that purpose. “ Judges should be astute in furtherance of right, and the moans of recovering it.” If the plaintiffs can not recover in this suit, I know of no means by which they can secure their debt. I therefore dissent.
Tauxatteruo, J. I concur in the dissenting opinion delivered by the Chief Justice in this case.